DETAILED ACTION

Claim Status
	Claims 1-20 are pending.  Claim 1-20 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a blood sample as the type of sample of claim 16, hybridization as the type of detecting of claim 19, and hybridizing the target nucleic acid to a probe as the detecting type of claim 20 in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
segment 305 (p. 8)
segment 707 (p. 9)
reagents 903 (p. 9).
There is no FIG. 7 or FIG. 9, so it is unclear what segment 707 (p. 9) and reagents 903 (p. 9) reference.  
Additionally, the drawings are objected to under 37 CFR 1.83(a) because they fail to show "Specifically, the complex 315 binds to the mutation 320 in a sequence-specific manner" 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more.  
Step 1: The claims satisfy step 1 because they are a process, specifically a process of developing a tumor mutation burden.

Step 2A – Prong 2: This judicial exception is not integrated into a practical application because the active steps of the process only achieve the judicial exception itself and there is nothing further in the claim that utilizes the judicial exception in a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements beyond obtaining a sample comprising a target nucleic acid, detecting mutations in the target nucleic acid, sequencing the detected mutations, and quantifying the mutations in a target nucleic acid, where the active method steps are well-understood, routine, and conventional in the art MPEP § 2106.05(d).
Claims 2-20 are included in the rejection as they do not recite additional elements that would overcome Steps 2A or 2B. Claims 2-20 are directed to methods for detecting and amplifying mutations in a sample, developing a tumor mutation burden, and informing a relevant audience about a tumor mutation burden without added "significantly more" than the judicial exception itself, and therefore, the claims are not directed to patent subject eligible matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “quantifying the selected plurality of mutations to obtain a quantified plurality of mutations; and developing a tumor mutation burden for the sample based on ratios between mutations in the plurality of mutations determined by using the quantified plurality of mutations.”  It is unclear how a ratio is obtained when the plurality of mutations and the quantified plurality of mutations are the same population. The claim does not indicate a differentiation between the two populations.  Claims 2-20 are included in this rejection as they require limitations of claim 1, but do not overcome the rejection because they fail to indicate a differentiation between the two populations of mutations to clarify how to calculate the ratio to develop a tumor mutation burden.
Claim 3 recites “determining an amount of each mutation in the target nucleic acid based on a binding efficiency of a protein to the mutations.”  Claim 2 recites “dissociating the plurality of bound proteins, leaving the detected plurality of mutations.”  It is unclear how one would determine the amount of mutations in the target nucleic acid based on “binding efficiency” of a protein to mutations if the proteins are dissociated.  It is unclear when in the steps of the method of claim 2 this determination is made.  Claim 4 is included in this rejection as it requires limitations of claim 3, but does not overcome the rejection because it fails to indicate how one would determine the amount of mutations in the target nucleic acid based on binding efficiency.
Claim 5 recites “amplifying” the plurality of mutations, but it is not clear from claim 5 or claim 1 when this step should occur. Claim 6 is included in this rejection as it requires limitations of claim 5, but does not overcome the rejection because it does not clarify when during the method of claim 1 the amplifying step should happen.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a catalytically inactive Cas endonuclease, however claim 11 already recites a Cas endonuclease, which would necessarily be catalytically inactive in order to leave the detected plurality of mutations intact as claim 2 recites.  A catalytically active Cas would cleave the target DNA.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on October 25, 2018).
Regarding claim 1, Albitar teaches methods for detecting CALR mutations and determining tumor load in patients (see abstract).  Albitar teaches determining tumor load using fragment length analysis and determining tumor load and biallelic mutations in CALR which is a quantification of the mutation in the target nucleic acid (see para 0014-0015).  Albitar further teaches a method of obtaining samples of peripheral blood plasma or serum from a patient, extracting cell-free DNA from the samples, and analyzing for multiple somatic mutations in the human calreticulin gene (see para 0015; 0023-0024).  Albitar teaches detecting a plurality of mutations in the CALR gene from the biological sample obtained from an individual by performing fragment length analysis (see para 0036).  Albitar teaches that performing fragment length analysis can comprise sequencing to detect mutations (see para 0023) and that the fragment length analysis allows quantifying the mutant DNA and better evaluation of tumor load (see para 0013 and 0043). Albitar further teaches developing a tumor mutation burden from the sample in the fragment length analysis where the mutant peak (quantified plurality of mutations) is measured as a ratio of the wild-type peak to determine tumor load (see para 0040).  Albitar further teaches determining the presence of biallelic mutations (a mutation present in both 
Regarding claims 5 and 6, Albitar teaches the method of claim 1, and Albitar further teaches the fragment length analysis comprising a step of labeling CALR fragments with one or more fluorescent dyes, amplifying the labeled fragments using polymerase chain reaction (PCR), separating the labeled fragments by size using capillary electrophoresis, and analyzing the data using software to determine the size of the amplified labeled fragments and genotype (see para 0015), thereby indicating amplifying the plurality of mutations by real-time PCR or qPCR.
Regarding claim 7, Albitar teaches the method of claim 1, and Albitar further teaches obtaining samples from patients suspected of having myeloproliferative neoplasms (MPN) (see para 0014).  Albitar further teaches formulating a prognosis report for the patient's life expectancy based on whether a CALR mutation has been detected and its allelic frequency (tumor mutation burden (see para 0022).
Regarding claim 8, Albitar teaches the method of claim 7, and Albitar further teaches developing a management plan for MPN and formulating a prognosis report for patient's life expectancy based on tumor mutation burden (see para 0022 and claim 8).
Regarding claim 13, Albitar teaches the method of claim 1, and Albitar further teaches mutant CALR DNA is significantly higher in cell-free DNA in peripheral blood plasma sample than in cellular DNA reflecting enrichment to obtain a representative portion of the target nucleic acid from the sample (see para 0041).
Regarding claim 14, Albitar teaches the method of claim 13, and Albitar further teaches a negative enrichment of tumor specific DNA in cell-free DNA (see para 0041).
Regarding claim 15, Albitar teaches the method of claim 13, and Albitar further teaches a negative-positive enrichment with a negative enrichment of tumor specific DNA in cell-free 
Regarding claim 16, Albitar teaches the method of claim 1, and Albitar further teaches the sample being peripheral blood samples (see Example 1 and para 0044) and peripheral blood plasma or serum from the patient (see para 0015).
Regarding claim 17, Albitar teaches the method of claim 1, and Albitar further teaches testing cell-free DNA from a patient suspected of having myeloproliferative neoplasm (tumor)  for CALR mutations (mutations specific to a tumor) (para 0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 10-12,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albitar 2016 (US 20160130664 A1; published May 12, 2016) in view of Cann et al. 2016 (US 20160017396 A1; published January, 21, 2016; as cited in the IDS filed on October 25, 2018).
The teachings of Albitar are applied to claims 2, 3, 10-12,19 and 20 as they were applied to claims 1, 5-8, and 13-17 under 35 U.S.C. 102 above.  Albitar does not teach detecting mutations by binding the mutations with multiple proteins in a sequence-specific manner, digesting non-target nucleic acid in the sample, and dissociating the bound proteins to leave a detected plurality of mutations.  Albitar also does not teach using the binding efficiency of the 
Cann et al.’s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann further teaches methods for improving enriching and/or detecting mutations from cell free DNA isolated from maternal plasma and cancer patients (see para 0156 and 0165).  
Regarding claim 2, Cann et al. teaches detecting a plurality of mutations, including single nucleotide variants (SNV), including single nucleotide polymorphisms and point mutations (see para 0166).  Cann et al. teach using a plurality of endonuclease systems forming a complex with target nucleic acids in a sequence-specific manner (see Fig. 10), where one endonuclease system is used to digest non-target nucleic acids, and the second is used to pull down the nucleic acid with the mutation (see para 0176).  Cann et al. further teaches separating the target nucleic acid from the CRISPR-Cas complex, allowing the targeted nucleic acid to by amplified, and thereby detected (see para 0007 and 0167).
Regarding claim 3, Cann et al. teaches determining an amount of each mutation in the target nucleic acid based on binding efficiency of CRISPR-Cas system to the mutation (see para 0143 and 0007).  Cann et al. further teaches that the crRNA can embody less than 100% base pair matching to the region of the target nucleic acid, thereby affecting binding efficiency of the CRISPR-Cas system (see para 0147).
Regarding claim 4, it is unclear when the step occurs or if it is part of the last step claim 1.  As noted above, Albitar teaches determining the presence of biallelic mutations (a mutation present in both alleles) by determining the ratio between mutations and the plurality of mutations for determining tumor load (see para 0042). 
et al. teaches RNA-guided CRISPR-Cas systems complexed with crRNA (guide RNA) containing a target-specific nucleotide region complementary to the target nucleic acid and contacting the target nucleic acid with the CRISPR-Cas system to form a complex (see para 0006).
Regarding claims 11 and 12, Cann et al. teaches RNA-guided protein Cas endonuclease contains two catalytically inactive nuclease domains (see para 0015, 0163, and 0167). 
Regarding claims 19 and 20, Cann et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a biotinylated capture probe (see Fig. 9 and Example 6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the method, as previously disclosed by Albitar, by using catalytically inactive Cas endonuclease with crRNA that can hybridize to the target nucleic acids and use the binding efficiency of the Cas system to determine an amount of each mutation.  The ordinary artisan would have been motivated to combine the methods of Albitar and Cann et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with superior sensitivity by specifically targeting the mutations of interest.  The ordinary artisan would have a reasonable expectation of success because Albitar and Cann et al. are both directed to detecting target nucleic acids containing mutations and can be used to inform treatment of patients. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albitar 2016 (US 20160130664 A1; published May 12, 2016) in view of Cann et al. 2016 (US 20160017396 A1; published January, 21, 2016), and further in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on October 25, 2018).
The teaches of Albitar and Cann et al. are applied to claim 9 as they were applied to claims 1, 5-8, and 13-17 under 35 U.S.C. 102 and to claims and to 2, 3, 10-12,19 and 20 under et al. do not teach using exonucleases to digest non-target nucleic acids.
Gourguechon et al.’s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010).  Gourguechon et al. further teaches embodiments with catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).  Gourguechon et al. teaches that these dCas9/gRNA complexes can be denatured and the unbound target sequences can be amplified and sequenced (see para 0164).
Regarding claim 9, Gourguechon et al. teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to enrich the bound nucleic acids (see para 0181-0182).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the combined methods of Albitar and Cann et al. by using catalytically inactive Cas endonuclease with guide RNA capable of hybridizing to the target nucleic acids and enriching the pool of target nucleic acids by treating the unbound nucleic acids to exonucleases, as described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Albitar, Cann et al., and Gourguechon et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids.  The ordinary artisan would have had a reasonable expectation of success because Albitar, Cann et al., and Gourguechon et al. are directed to improved methods of detecting target nucleic acids and can be used to diagnose and/or treat patients.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Albitar 2016 (US 20160130664 A1; published May 12, 2016) in view of Lo et al. 2017 (US 20170073774 A1; published March 16, 2017).
The teachings of Albitar are applied to claim 18 as they were applied to claims 1, 5-8, and 13-17 under 35 U.S.C. 102 in the discussion above.  Albitar does not teach a maternal plasma sample where the target nucleic acid comprises fetal DNA. 
Lo et al.’s disclosure is directed to the accurate detection of somatic mutations in the plasma (or other samples containing cell-free DNA) of cancer patients and for subjects being screened for cancer (see abstract).
Regarding claim 18, Lo et al. teaches a fetal analysis of a sample obtained non-invasively, the cell-free DNA molecules of the fetus would be in a maternal sample (e.g. maternal plasma) that also contains cell-free DNA molecules of the pregnant female (paragraph [0078]). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the method, as previously disclosed by Albitar, by using maternal plasma as the sample, and wherein nucleic acid comprises fetal DNA, as previously disclosed by Lo et al.  The ordinary artisan would have been motivated to combine the methods of Albitar and Lo et al. to provide a method of prenatal diagnosis of genetic abnormalities in the fetus without undertaking any invasive procedures.  The ordinary artisan would have had a reasonable expectation of success because both Albitar and Lo et al. are directed to detecting mutations to inform treatment of patients.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/
Examiner, Art Unit 1636                                                                                                                                                                                            
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636